Case 2:20-cv-10335-SB-MRW Document 20 Filed 03/10/21 Page 1 of 2 Page ID #:77




  1
  2
                                                       March 10, 2021
  3
                                                             VPC
  4
  5                                                        JS-6

  6
  7
  8                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  9
 10     Orlando Garcia
                                                Case: 2:20-cv-10335-SB-MRW
 11            Plaintiff,
                                                Judgment
 12       v.
 13     Reginald Lowe, in individual and
        representative capacity as Trustee of
 14     the Reginald Lowe Living Trust
        dated October 15, 2014;
 15     Theresa Lowe, in individual and
        representative capacity as Trustee of
 16     the Reginald Lowe Living Trust
        dated October 15, 2014;
 17     Reggie’s Enterprises, Inc., a
        California Corporation
 18
               Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            1

      JUDGMENT                                         2:20-cv-10335-SB-MRW
Case 2:20-cv-10335-SB-MRW Document 20 Filed 03/10/21 Page 2 of 2 Page ID #:78
